Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
_______________, 20___, but effective as of December 28, 2018, between ISORAY,
INC., a Delaware corporation (“Isoray” or the “Company”), and
______________________________ (“Indemnitee”).

 

WHEREAS:

 

1.     Highly competent persons have become more reluctant to serve corporations
as directors and officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the Company;

 

2.     The Board of Directors of the Company (the “Board”) has determined that,
in order to attract and retain qualified individuals, the Company will attempt
to maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities. Although the furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers, and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. Indemnitee may also be
entitled to indemnification pursuant to the Delaware General Corporation Law
(“DGCL”). The Certificate of Incorporation of the Company and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board, officers and other persons with respect to
indemnification;

 

3.     The uncertainties relating to such insurance and to indemnification have
increased the difficulty of attracting and retaining such persons;

 

4.     The Board has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

5.     It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

 

6.     This Agreement is a supplement to and in furtherance of the Certificate
of Incorporation of the Company and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder; and

 

7.     Indemnitee does not regard the protection available under the Company’s
insurance as adequate in the present circumstances, and may not be willing to
serve as an officer or director without adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that Indemnitee be so indemnified.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer or director after the date hereof, the parties hereto agree as follows:

 

1.     Indemnity of Indemnitee. The Company will (and will cause its
subsidiaries, affiliates and acquisitions for which Indemnitee provides services
to) hold harmless and indemnify Indemnitee to the fullest extent permitted by
law, as such law may be amended from time to time. In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

 

(a)     Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(a) if, by reason of Indemnitee’s Corporate Status (as defined
below), Indemnitee is, or is threatened to be made, a party to or participant in
any Proceeding (as defined below) other than a Proceeding by or in the right of
the Company. Pursuant to this Section 1(a), Indemnitee must be indemnified
against all Expenses (as defined below), judgments, penalties, fines, and
amounts paid in settlement actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter relating to the Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

 

(b)     Indemnitee will be entitled to the rights of indemnification provided in
this Section 1(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee is,
or is threatened to be made, a party to or participant in any Proceeding brought
by or in the right of the Company. Pursuant to this Section 1(b), Indemnitee
must be indemnified against all Expenses actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Delaware Court of Chancery (the “Delaware Court”) shall
determine that such indemnification may be made.

 

(c)     Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, Indemnitee must be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with the Proceeding. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in the Proceeding, the Company must indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

2.     Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company must and does indemnify and hold harmless Indemnitee against all
Expenses, judgments, penalties, fines, and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by or in the
right of the Company), including, without limitation, all liability arising out
of the negligence or active or passive wrongdoing of Imdemnitee. The only
limitation that will exist upon the Company’s obligations pursuant to this
Agreement will be that the Company will not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7 hereof) to be unlawful.

 

2

--------------------------------------------------------------------------------

 

 

3.     Contribution.

 

(a)     Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed action, suit, or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit, or proceeding), the Company must pay, in the
first instance, the entire amount of any judgment or settlement of that action,
suit or proceeding without requiring Indemnitee to contribute to that payment
and the Company waives and relinquishes any right of contribution it may have
against Indemnitee. The Company must not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
that settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

(b)     Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee elects or is
required to pay all or any portion of any judgment or settlement in any
threatened, pending, or completed action, suit, or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit, or proceeding), the Company must contribute to the amount of expenses
(including attorneys’ fees), judgments, fines, and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received by the Company and all officers, directors, or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in that action, suit, or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
that action, suit, or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors, or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in that
action, suit, or proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in the expenses, judgments,
fines, or settlement amounts, as well as any other equitable considerations
which the applicable law may require to be considered. The relative fault of the
Company and all officers, directors, or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit, or proceeding), on the one hand, and Indemnitee, on the other
hand, will be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.

 

(c)     The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors, or employees of the Company, other than Indemnitee, who may be
jointly liable with Indemnitee.

 

(d)     To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnittee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

3

--------------------------------------------------------------------------------

 

 

4.     Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

5.     Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company must advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within thirty (30) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. This
statement or statements must reasonably evidence the Expenses incurred by
Indemnitee and must include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it is ultimately
determined that Indemnitee is not entitled to be indemnified against the
Expenses. Any advances and undertakings to repay pursuant to this Section 5 will
be unsecured and interest free.

 

6.     Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)     To obtain indemnification under this Agreement, Indemnitee must submit
to the Company a written request, including with that request any documentation
and information that is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company will, promptly upon receiving a
request for indemnification from Indemnitee, advise the Board in writing that
Indemnitee has requested indemnification.

 

(b)     Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement to indemnification will
be made in the specific case by one of the following four methods: (i) by a
majority vote of the disinterested directors, if at least a quorum, (ii) by a
committee of at least two disinterested directors designated by a majority vote
of the entire board, even though less than a quorum, (iii) if a determination is
not made under clause (i) or (ii), by independent legal counsel selected by a
majority of the board or a committee by a vote pursuant to clause (i) or (ii) or
if the requisite quorum of the full Board cannot be obtained and the committee
cannot be established, by a majority of the entire Board, in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (iv) if a
determination is not made under clauses (i) to (iii), by the stockholders of the
Company. For purposes of this section, disinterested directors are those members
of the Board who are not parties to the action, suit or proceeding in respect of
which indemnification is sought by Indemnitee.

 

(c)     If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b), the Independent Counsel must be
selected by the Board or committee of the Board as provided in Section 6(b).
Indemnitee may, within 10 days after such written notice of selection is given,
deliver to the Company, as the case may be, a written objection to the
selection; provided, however, that the objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 13 of this Agreement, and the
objection must set forth with particularity the factual basis of this assertion.
Absent a proper and timely objection, the person so selected shall act as
Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until the objection is withdrawn or a court has determined that the objection is
without merit. If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 6(a), no Independent Counsel has
been selected and not objected to, either the Company or Indemnitee may petition
the Delaware Court or other court of competent jurisdiction for resolution of
any objection that will have been made by Indemnitee to the Company’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court designates,
and the person with respect to whom all objections are so resolved or the person
so appointed shall act as Independent Counsel under Section 6(b). The Company
shall pay all reasonable fees and expenses of Independent Counsel incurred by
the Independent Counsel in connection with acting pursuant to Section 6(b), and
the Company must pay all reasonable fees and expenses incident to the procedures
of this Section 6(c), regardless of the manner in which the Independent Counsel
was selected or appointed.

 

4

--------------------------------------------------------------------------------

 

 

(d)     In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making the determination
must presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, will
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

 

(e)     Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise (as defined below) in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the Enterprise.
In addition, the knowledge and/or actions, or failure to act, of any director,
officer, agent, or employee of the Enterprise will not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 6(e) are satisfied, it
will in any event be presumed Indemnitee has at all time acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption will have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

 

(f)     If the person, persons, or entity empowered or selected under Section 6
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request for indemnification, the requisite determination of entitlement to
indemnification will be deemed to have been made and Indemnitee will be entitled
to indemnification absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that this 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to the entitlement to indemnification in good
faith requires additional time to obtain or evaluate documentation and/or
related information. But the foregoing provisions of this Section 6(f) will not
apply if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 6(b) of this Agreement and if (1) within
(15) days after receipt by the Company of the request for such determination,
the Board or the Disinterested Directors, if appropriate, resolve to submit the
determination to the stockholders for their consideration at an annual meeting
of the stockholders to be held within seventy-five (75) days after such receipt
and such determination is made at the meeting, or (2) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making this determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made at the meeting.

 

5

--------------------------------------------------------------------------------

 

 

(g)     Indemnitee must cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to that person, persons, or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or stockholder of the Company must act reasonably and in good faith in
making a determination regarding Indemnitee’s entitlement to indemnification
under this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination must be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company indemnifies and agrees to hold Indemnitee harmless from those costs and
expenses.

 

(h)     The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, and uncertainty. In the event that any action, claim,
or proceeding to which Indemnitee is a party is resolved in any manner other
than by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it must be presumed that Indemnitee has been successful
on the merits or otherwise in that action, suit or proceeding. Anyone seeking to
overcome this presumption will have the burden of proof and the burden of
persuasion by clear and convincing evidence.

 

(i)     The termination of any Proceeding or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

7.     Remedies of Indemnitee.

 

(a)     In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within 90 days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to this Agreement within ten (10) days after receipt by the
Company of a written request for indemnification or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
will be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to indemnification. Indemnitee must commence such proceeding seeking
an adjudication within 180 days following the date on which Indemnitee first has
the right to commence proceeding pursuant to this Section 7(a). The Company will
not oppose Indemnitee’s right to seek any such adjudication.

 

(b)     In the event that a determination will have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
will be conducted in all respects as a de novo trial on the merits, and
Indemnitee will not be prejudiced by reason of the adverse determination under
Section 6(b).

 

6

--------------------------------------------------------------------------------

 

 

(c)     If a determination is made pursuant to Section 6(b) of this Agreement
that Indemnitee is entitled to indemnification, the Company shall be bound by
that determination in any judicial proceeding commenced pursuant to this Section
7, absent (i) a misstatement by Indemnitee of a material fact, or an omission of
a material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of indemnification under applicable law.

 

(d)     If that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company must pay on
Indemnitee’s behalf, in advance, all expenses (of the types described in the
definition of Expenses in Section 13 of this Agreement) actually and reasonably
incurred by Indemnitee in that judicial adjudication, regardless of whether
Indemnitee ultimately is determined to be entitled to indemnification,
advancement of expenses or insurance recovery.

 

(e)     The Company will be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and must stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company must indemnify Indemnitee against all Expenses and, if requested by
Indemnitee, must (within ten (10) days after receipt by the Company of a written
request for indemnification) advance, to the extent not prohibited by law, those
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

(f)     Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement will be
required to be made prior to the final disposition of the Proceeding.

 

8.     Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)     The rights of indemnification as provided by this Agreement will not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation of the Company,
as amended, the Bylaws of the Company, any agreement, a vote of stockholders, a
resolution of directors, or otherwise. No amendment, alteration, or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to that amendment,
alteration, or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification that would be
afforded currently under the Certificate of Incorporation of the Company and
this Agreement, it is the intent of the parties that Indemnitee will enjoy by
this Agreement the greater benefits so afforded by that change. No right or
remedy conferred under this Agreement is intended to be exclusive of any other
right or remedy, and every other right and remedy will be cumulative and in
addition to every other right and remedy given under this Agreement or now or
subsequently existing at law or in equity or otherwise. The assertion or
employment of any right or remedy under this Agreement, or otherwise, will not
prevent the concurrent assertion or employment of any other right or remedy.

 

7

--------------------------------------------------------------------------------

 

 

(b)     The Company must maintain an insurance policy or policies providing
liability insurance for directors, officers, employees, or agents or fiduciaries
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise that such person serves at the
request of the Company. Indemnitee must be covered by this policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent, or fiduciary under the
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms of this Agreement, the Company must give prompt notice of
the commencement of these proceedings to the insurers in accordance with the
procedures set forth in the respective policies. The Company must also take all
necessary or desirable action to cause the insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

(c)     In the event of any payment under this Agreement, the Company will be
subrogated to the extent of that payment to all of the rights of recovery of
Indemnitee, who will execute all papers required and take all action necessary
to secure such rights, including execution of any documents as are necessary to
enable the Company to bring suit to enforce these rights.

 

(d)     The Company will not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable under this Agreement if and to the extent
that Indemnitee has otherwise actually received that payment under any insurance
policy, contract, agreement or otherwise.

 

(e)     The Company’s obligation to indemnify or advance Expenses under this
Agreement to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise will be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from that other corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise.

 

9.     Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company will not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

 

(a)     for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or

 

(b)     for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

 

(c)     in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

10.     Duration of Agreement. All agreements and obligations of the Company
contained in this Agreement will continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise) for 15 years after term
of service, even if claim has not yet been paid will continue so long as
Indemnitee will be subject to any Proceeding (or any proceeding commenced under
Section 7) by reason of Indemnitee’s Corporate Status, whether or not Indemnitee
is acting or serving in any such capacity at the time any liability or expense
is incurred for which indemnification can be provided under this Agreement. This
Agreement will be binding upon and inure to the benefit of and be enforceable by
the parties and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors, and personal and legal representatives.

 

8

--------------------------------------------------------------------------------

 

 

11.     Security. To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations under this Agreement through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

 

12.     Enforcement.

 

(a)     The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.

 

(b)     This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter of this Agreement.

 

13.     Definitions. For purposes of this Agreement:

 

(a)     “Company” means Isoray and all of the subsidiaries, affiliates, and
acquisitions of Isoray for which Indemnitee has served, serves, or may serve as
a director, officer, employee, agent, or fiduciary, notwithstanding the
definition provided in the introductory paragraph. For purposes of this
agreement all references to “Company” will include equally each of the
subsidiaries, affiliates, and acquisitions of Isoray.

 

(b)     “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise that such person is or was serving at the express written request of
the Company.

 

(c)     “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

(d)     “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan, or other enterprise
that Indemnitee is or was serving at the express written request of the Company
as director, officer, employee, agent, or fiduciary.

 

(e)     “Expenses” will include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

9

--------------------------------------------------------------------------------

 

 

(f)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matter of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification. Notwithstanding the foregoing, the
term “Independent Counsel” will not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company agrees to pay
the reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
to this Agreement.

 

(g)     “Proceeding” includes any threatened, pending, or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative, or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by Indemnitee or of any inaction on Indemnitee’s part while acting
as an officer or director of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, or fiduciary of another corporation, partnership,
joint venture, trust, or other Enterprise; in each case whether or not
Indemnitee is acting or serving in any such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce Indemnitee’s rights under this Agreement.

 

14.     Severability. The invalidity of unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provision. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable law. In the event any provision of this
Agreement conflicts with any applicable law, that provision will be deemed
modified, consistent with the aforementioned intent, to the extent necessary to
resolve the conflict.

 

15.     Modification and Waiver. No supplement, modification, termination, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any of the provisions of this
Agreement will be deemed or will constitute a waiver of any other provisions of
this Agreement (whether or not similar) nor shall that waiver constitute a
continuing waiver.

 

16.     Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter which may be subject to indemnification covered under this
Agreement. However, the failure to so notify the Company will not relieve the
Company of any obligation that it may have to Indemnitee under this Agreement or
otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.

 

17.     Notices. All notices and other communications given or made pursuant to
this Agreement must be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

(a)     To Indemnitee, at the address set forth below Indemnitee's signature
hereto.

 

10

--------------------------------------------------------------------------------

 

 

(b)     To the Company at:

 

Isoray, Inc.

350 Hills Street, Suite 106

Richland, WA 99354

Attention: CEO

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.     Counterparts.     This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

19.     Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.     Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) irrevocably appoint, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
Corporation Service Company at 251 Little Falls Drive, Wilmington, Delaware
19808, as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

21.     All prior Indemnification Agreements, if any, between the Company and
Indemnitee are hereby terminated and replaced by this Agreement.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.

 

 

COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

          INDEMNITEE                     Name:               Address:          
               

 

12